

116 HR 591 IH: 21st Century Investment Act of 2019
U.S. House of Representatives
2019-01-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 591IN THE HOUSE OF REPRESENTATIVESJanuary 16, 2019Mr. Brown of Maryland (for himself, Mr. Cicilline, and Ms. Norton) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to increase the research credit with respect to amounts
			 paid or incurred for qualified research occurring in the United States.
	
 1.Short titleThis Act may be cited as the 21st Century Investment Act of 2019. 2.Increase in research credit for contracted research with United States businesses (a)In generalSection 41 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection:
				
					(i)Special rule for contracted research with United States manufacturing business
 (1)In generalIf the taxpayer elects the application of this subsection, subsection (a)(1) shall be applied by substituting 25 percent for 20 percent with respect to qualified United States research expenses.
 (2)Qualified United States research expensesFor purposes of this subsection, the term qualified United States research expenses means any amount paid or incurred by the taxpayer to any person (other than an employee of the taxpayer) for qualified research, substantially all of which occurs in the United States.
 (3)Separate application of sectionIn the case of any election of the application of this subsection, this section shall be applied separately with respect to qualified United States research expenses..
 (b)Effective dateThe amendments made by this section shall apply to amounts paid or incurred in taxable years beginning after the date of the enactment of this Act.
			